Opinión concurrente del
Juez Asociado Señor Negrón Fernández.
Aun cuando estoy conforme con la regla que informa la opinión del Tribunal en el sentido de que una vez que el man-dato ha sido enviado al tribunal sentenciador no puede ser reclamado en ausencia de fraude, accidente, inadvertencia o error, hago reserva en cuanto a la aplicabilidad de esa regla a casos criminales en los cuales la apelación se haya deses-timado por no haber radicado el abogado del apelante su alegato en este Tribunal, estando dicha apelación perfeccio-nada en todos sus demás extremos. En tales casos podrían existir circunstancias de tal naturaleza que descargaran al apelante mismo de responsabilidad por la falta de gestión de su abogado y que explicaran satisfactoriamente su tar-danza en invocar, una vez conocida la causa de la desesti-mación, la discreción de este Tribunal para la reinstalación del recurso. Creo que estaríamos justificados en extender dicha regla para permitir el uso de nuestra discreción para reclamar el mandato no sólo cuando media fraude, accidente, inadvertencia o error, si que también cuando, por falta de alegato, el recurso se ha desestimado sin que el apelante hubiere autorizado el abandono del mismo o conocido opor-tunamente la causa de la desestimación. Nunca debe ser tarde, y nunca debe carecerse de poder, para la reinstala-ción, en bien de la justicia, de una apelación desestimada en tales circunstancias.
No obstante mi anterior criterio, estoy conforme con que se deniegue la solicitud de reinstalación en este caso ya que no hay hechos que permitan al Tribunal, bajo las normas arriba expuestas para la extensión de la regla de referencia, con-ceder dicha solicitud.